Exhibit 10.3

 

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

Execution Version


FIRST AMENDMENT TO
MARKETING AGREEMENT

This FIRST AMENDMENT TO MARKETING AGREEMENT (this “Amendment”), dated as of
October 7, 2016 (the “Amendment Effective Date”), is made by and between
WEBBANK, a Utah-chartered industrial bank having its principal location in Salt
Lake City, Utah (“Bank”), and PROSPER MARKETPLACE, INC., a Delaware corporation
having its principal location in San Francisco, California (“Company”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Existing Marketing Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to that certain Marketing Agreement, dated as of July
1, 2016, by and between Bank and Company (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Marketing Agreement”); and

 

WHEREAS, the Parties desire to amend the Existing Marketing Agreement to provide
for certain amendments to the Program terms.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and Company mutually agree as follows:

1.                   Section 5(h) of the Existing Marketing Agreement is hereby
amended by inserting the following sentence at the end thereof: “Notwithstanding
the foregoing, Bank shall have no obligation to pay the [***] to Company
pursuant to this Agreement with respect to any Select Loans; provided, that for
the avoidance of doubt, Bank shall be required to pay the [***] to PFL with
respect to any [***] (as defined in the Asset Sale Agreement) pursuant to
Schedule 35 to the Asset Sale Agreement.”

2.                   Section 5(k)(4) of the Existing Marketing Agreement is
hereby amended by inserting the following clause at the end of the last sentence
thereof: “or, with respect to Select Loans, through the determination of the
Select Loan Net Amount under Schedule 35 to the Asset Sale Agreement.” With
respect to Select Loans, Company shall perform all of its obligations under the
Marketing Agreement that apply to Loans (including the obligations in Section
5(k) and 5(l)) [***] with respect to a Select Loan (other than to the extent
[***]).

3.                   [***] of the Existing Marketing Agreement is hereby amended
by inserting the following sentence at the end thereof: “Notwithstanding the
foregoing, Select Loans held by Bank shall not be included [***].”



    

 

4.                   The definition of “Excluded Servicing Losses” in Schedule 1
to the Existing Marketing Agreement is hereby amended by inserting the words “or
Select Loans” immediately following the phrase “on Covered Loans (as defined in
the Servicing Agreement).”

5.                   The following definition is added to Schedule 1 to the
Existing Marketing Agreement:

“Select Loan” means a Loan for which, pursuant to an agreed designation by the
Parties as contemplated by Schedule 35 to the Asset Sale Agreement, the related
Asset is not offered for sale to PFL pursuant to Schedule 2 to the Asset Sale
Agreement and is instead designated as a “Select Loan”; ” provided, that to the
extent Bank elects not to sell any Select Loan Identified For Purchase (as
defined in the Asset Sale Agreement), such Loan shall no longer be deemed to be
a Select Loan for purposes of this Agreement and the Asset Sale Agreement.

6.                   The last paragraph of Schedule 6 to the Existing Marketing
Agreement is hereby amended by inserting the following sentence at the end
thereof: [***].

7.                   Miscellaneous.

(a)Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Existing Marketing Agreement shall remain in full force and
effect. This Amendment shall not constitute an amendment or waiver of any
provision of the Existing Marketing Agreement, except as expressly set forth
herein. Upon the Amendment Effective Date, or as otherwise set forth herein, the
Existing Marketing Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth, and this Amendment shall henceforth be
read, taken and construed as an integral part of the Existing Marketing
Agreement; however, such amendments and supplements shall not operate so as to
render invalid or improper any action heretofore taken under the Existing
Marketing Agreement. In the event of any inconsistency between this Amendment
and the Existing Marketing Agreement with respect to the matters set forth
herein, this Amendment shall take precedence. References in any of the Program
Documents or amendments thereto to the Existing Marketing Agreement shall be
deemed to mean the Existing Marketing Agreement as amended by this Amendment.

(b)Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(c)Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflicts of laws.

[Signature Pages to Follow]



  -2- 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

 

 

By: ______________________________
Name:
Title:

 

 

[Signature Page to First Amendment to Marketing Agreement]





    

 

PROSPER MARKETPLACE, INC.

 

 

By: ______________________________
Name:
Title:

 

 

[Signature Page to First Amendment to Marketing Agreement]



    

